[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The petitioner seeks certification from the undersigned Supreme Court Justice to appeal the denial of his petition for habeas corpus pursuant to the provisions of General Statutes § 52-470. The petitioner was convicted of manslaughter in the first degree, attempt to commit assault in the first degree and possession of a pistol without a permit, for which he received an effective sentence of 35 years. The CT Page 896 convictions were affirmed by the Appellate Court. State v. Bellino,31 Conn. App. 395 (1993).
The sole issue raised before the habeas court was whether the petitioner had effective assistance of counsel before the trial court. He alleges that his trial counsel suggested that he falsely testify that he did not shoot at the victim, even though he claims he did so in self defense. The trial attorney denied this before the habeas court, thereby reducing the issue to a question of credibility. The habeas court found the trial attorney to be credible and therefore denied the petition.
"The underlying historical facts found by the habeas court may not be disturbed unless the findings were clearly erroneous." Copas v.Commissioner of Correction, 234 Conn. 139, 152 (1995). Credibility is to be determined by the habeas court. Id. Accordingly, there is no issue involved in this case that should be reviewed by the Appellate Court.
The petition for certification is denied.
Robert I. Berdon, Justice Supreme Court of Connecticut
Dated: January 23, 1996